Per Curiam.

In this action for wrongful death as the result of alleged medical malpractice, the trial court, in special instructions before argument, employed the phrase “guilty of malpractice.” The motion to certify was allowed because a majority of the court is of the opinion that such use of the word “guilty” in civil damage actions is reversible error. Cf. Bahm v. Pittsburgh & Lake Erie Rd. Co. (1966), 6 Ohio St. 2d 192; Reep v. Greyhound Corp. (1960), 171 Ohio St. 199.
In considering the cause upon the record before us, however, we are compelled to find that no objection to the prejudicial term was made. For this reason, the appeal is dismissed as having been improvidently allowed.

Appeal dismissed.

Matthias, Leach, Herbert and Duncan, JJ., concur.
Tapt, C. J., and O’Neill, J., concur in the judgment.
Leach, J., of the Tenth Appellate District, sitting for Schneider, J.